Citation Nr: 1415036	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinea pedis, bilateral feet.

2. Entitlement to service connection for tinea pedis, bilateral feet.

3. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an initial increased rating for PTSD rated at 30 percent and denied reopening a claim for service connection for tinea pedis, bilateral feet. 

Service connection for PTSD was awarded by the March 2008 rating decision, and a 30 percent initial evaluation was assigned, effective August 7, 2007.  The Veteran did not submit a Notice of Disagreement to the March 2008 rating decision.  In May 2008, he filed a new claim for entitlement to an increased rating for his service-connected PTSD.  Nevertheless, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  In this case, new and material evidence in the form of VA treatment records from the Dallas VAMC was received within one year of the unappealed March 2008 rating decision.  Treatment records from June 2008 indicate the Veteran experienced depression since the death of his wife in May 2008.  Another VA examination was also conducted in August 2008 containing new symptoms of crying spells and panic attacks.  Accordingly, the Veteran's claim has been pending since the March 2008 rating decision, and is properly characterized as a claim for entitlement to an initial rating greater than 30 percent rather than entitlement to a claim for an increased rating, as reflected on the cover page of this decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The issue of TDIU is raised by the record.  The Veteran reported at the February 2008 VA examination that he retired early because his mental health was poor.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, TDIU is inferred and is part and parcel to the initial increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It is addressed in the REMAND portion of the decision below.

The issue of service connection for tinea pedis, bilateral feet and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The June 1994 rating decision denying service connection for tinea pedis was not appealed and is now final.

2. Evidence received since the June 1994 rating decision qualifies as new and material evidence sufficient to reopen the claim of entitlement to service connection for tinea pedis.

3. The Veteran's PTSD symptoms results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The June 1994 rating decision denying the Veteran's claim of entitlement to service connection for tinea pedis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received and the claim of service connection for tinea pedis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regards to the claim to reopen, by reopening the claim of entitlement to service connection for tinea pedis, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regards to the initial increased rating claim for PTSD, VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply to informing a veteran as to the degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The increased rating claim arises from the Veteran's disagreement with the initial ratings assigned following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case.

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran declined the opportunity to testify in support of his claim.  He has been afforded three VA psychiatric examinations.  The examinations are adequate for adjudication purposes as they speak to the criteria noted in the Diagnostic Code.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence to Reopen a Claim for Tinea Pedis 

The Veteran's claim of entitlement to service connection for tinea pedis was previously denied by the RO in June 1994.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied because the evidence of record failed to demonstrate that tinea pedis was incurred in or was caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence has been submitted that is both new and material.  In April 2008 the Veteran was treated at the Dallas VAMC for itching feet.  The Veteran stated that he thinks this condition is related to Agent Orange exposure.  In December 2007 the Veteran also submitted a statement stating "I was in infantry in the Makong Delta from April 1967 to April 1968.  I was in water most of the time.  Now I have problems with my feet only thing help is some cream proscribed by VA Hospital in Dallas, Texas."  As this evidence relates directly to the reason why the Veteran's claim was previously denied in June 1994, and the Veteran has not made either of these claims as to the cause of the itching feet prior, it qualifies as new and material evidence and the claim of entitlement to service connection for tinea pedis is reopened.

Initial Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).
PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  Under this general rating formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  Throughout his appeal, the Veteran's GAF scores have ranged from 55 to 60. According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran is currently in receipt of an initial rating of 30 percent for his PTSD.  38 C.F.R. § 4.130, DC 9411.  He contends that a higher initial rating is warranted.

In various treatment records the Veteran's treating psychiatrist notes the Veteran's PTSD as chronic and moderately severe.  He states "his PTSD symptomatology continues to have a significant negative impact on his ability to cope with everyday life events.  Given the chronic, ongoing nature of his symptoms, it is my strong opinion that he qualifies for increased compensation for his condition..."  See December 2012, August 2012, May 2012, September 2011 and March 2011 VA mental health treatment records.  However, the treating psychiatrist does not note the specific symptoms that lead him to this conclusion and does not otherwise note specific occupational and social limitations from PTSD.  Thus, the treating psychiatrist's opinion is given little probative value as to the severity of the Veteran's current symptoms and the limitations caused by the Veteran's PTSD symptoms. 

Other medical evidence against an increased rating are the February 2008 and August 2008 VA examinations and February 2012 PTSD disability benefits questionnaire (DBQ).

During the February 2008 VA examination the Veteran reported the symptom that bothered him the most over the years was nightmares.  The Veteran also reported daily intrusive recollections of trauma from Vietnam.  He reported the problems he has as moderate in severity and believed some of them can be controlled.  The Veteran stated that he worked at the post office for 36 years before retiring in 2002 because of his poor mental health.  He reports that he was having problems and conflicts and supervisors threatened to fire him or put him on the night shifts.  He reports there were episodes when he was hollering at people, but he did not get into any physical fights."  The examiner also noted that the Veteran was suspended from work for two weeks after threatening another employee, but indicated that in 36 years he never missed work due to mental health issues.

Based on this information the examiner opined that the "the Veteran does show a history of stable employment for 36 years.  However he did feel forced to take early retirement due to mental health issues, and there is indication that he had behavioral problems on the job due to mental health problems.  Therefore, it is estimated that his level of occupational impairment was moderate."

The Veteran reported being married twice and married to his current wife for 28 years.  He has two children, one step child and 5 grandchildren.  The Veteran reported good relationships with his immediate family.  He reported avoiding social activities because of feelings of paranoia.  The examiner noted that the Veteran does not like to go places and avoids conflicts with others.  The examiner concluded that the Veteran evidences mild social impairment.  

The Veteran reported that six months prior he lost his temper and pushed his wife.  He was subsequently arrested and jailed.  The Veteran stated that he was having thoughts of suicide and was put in a psychiatric cell and put on suicide watch.  Since this incident the Veteran started receiving mental health treatment and medication.  At the time of the examination he stated that the medication helped to improve his sleep and decreased the amount of nightmares he experienced.  He also stated that the medication has stabilized his mood and he feels less hopeless and helpless. 

During the examination the examiner observed the Veteran's speech and communication to be normal in rate, rhythm, tone and volume.  His thought processes were clear, logical, goal oriented and coherent.  The Veteran reported no history of delusions, but did report occasional odd perceptual experiences such as hearing the voice of his grandmother calling his name or hearing his mother talk to him, but the Veteran was unsure if these incidents occurred while he was dreaming.  He reported his mood to be irritable without medication, but better and less snappy with.  The Veteran's affect was noted to be constricted.  He denied suicidal ideation but had passing thoughts in the past.  The examiner reported very mild deficit in his short-term memory based on recalling two out of three words after five minutes.  Mild to moderate deficits in attention and concentration were noted.  

The Veteran was diagnosed with primarily PTSD with depressive disorder, NOS as a secondary condition.  His GAF was 55.  The examiner concluded that the Veteran "has continued to experience intrusive recollections, nightmares and other symptoms on a regular basis over the span of many years since he was discharged from the military.  He has engaged himself in long work hours in an attempt to control symptoms of post-traumatic stress disorder or to distract him from disturbing memories of combat trauma.  He has been able to lead a fairly stable occupational life, but his history suggests moderate impairment, as manifested by conflicts at work, a tendency towards anger outbursts and the taking of early retirement because of mood swings."  The Veteran's home life has been stable and he has good relationships with his family members.  He doesn't socialize much outside of the family." 

The February 2008 VA examiner reported that the Veteran's wife died in May 2008.  The Veteran reported symptoms of nervousness and nightmares that occur about once or twice a week.  The Veteran recounted the incident where he went to jail for pushing his wife.  He reaffirmed his avoidance of crowds and stated he has heard voices mumbling in his ears in the past.  Like the pervious examination, the Veteran reported good relationships with his immediate family, but not socializing otherwise.  

The examiner observed that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  His speech was well understood and his thought processes were logical, coherent and relevant.  The examiner noted his social skills as poor and affect as flat and blunted.  The Veteran stated that his short-term memory was poor.  The examiner indicated his comprehension and concentration to be good.  Reported symptoms were anxiety, panic attacks, depression, insomnia, some crying spells, anhedonia and nightmares.  He denied suicidal ideations, but admitted homicidal ideas toward his work supervisor. 

The examiner identified the Veteran's problem behaviors to be his anger and his aggression and poor impulse control.  He was diagnosed with chronic PTSD, mood disorder NOS and personality disorder, NOS with antisocial features.  His reported GAF was 55 with PTSD accounting for a GAF of 60.  The examiner opined that the Veteran is no worse than when he was seen for a VA examination in February 2008.  The Veteran further reported his depression had been reduced.  The examiner opined that the Veteran's mood disorder and personality disorder are separate issues from his PTSD.  The examiner stated that the incident of domestic violence and homicidal ideations towards his supervisor are not reflective of PTSD, but rather reflective of a separate mood disorder.  

Prior to the February 2012 DBQ examination, the entire claims file was not reviewed, but VA electronic medical records were reviewed by the examiner.  The examiner cited the Veteran's occupational and social impairment as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During the clinical examination the Veteran reported frequently accompanying family to his grandchildren's sporting events and taking the grandchildren out to dinner at least once or twice a month.  The Veteran also reported accompanying his friend, a home health care worker, on rounds when he visited elderly patients.  He reports accompanying his friend every day of the week because it keeps his mind occupied.  Reported PTSD symptoms were anxiety, chronic sleep impairment and mild memory loss.  The examiner opined that the Veteran's condition did not appear to have worsened since the last exam.  

In order for the Veteran to warrant an initial rating in excess of 30 percent there needs to be evidence of occupational and social impairment with reduced reliability for a 50 percent disability rating; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for a 70 percent disability rating; or total occupational and social impairment for a 100 percent disability rating.  However, as well be discussed below, the Board finds that the Veteran's PTSD most closely approximates social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During the February 2008 VA examination, the Veteran was diagnosed with chronic, moderate PTSD and was assessed a GAF score of 60.  The Veteran reported impairment in employment due to PTSD in the form of early retirement.  He indicated he was forced into early retirement due to anger and irritability issues at work.  The Veteran reported that his supervisors threatened to fire him or put him on the night shifts due his conflicts with others.  In one incident, the Veteran reported hollering at people at work.  However, the Veteran also reported that he worked 36 years and did not miss work due to mental health issues.  The examiner noted that the Veteran showed a history of stable employment for 36 years.  Additionally, the February 2008 VA examiner opined that the Veteran's domestic violence and homicidal ideation towards his supervisor was not reflective of PTSD, but rather reflective of a separate mood disorder.  Despite the Veteran's irritability and anger, he worked full-time for 36 years and maintained continuous employment until he retired in 2002.  Moreover, the Veteran himself has reported that he never missed work due to mental issues.

The Veteran's difficulties establishing social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent to include symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment and impaired abstract thinking.  The February 2008 examiner stated the Veteran evidenced mild social impairment, mild deficient in his short-term memory and mild to moderate deficits in attention and concentration consistent with a 30 percent rating.  While the Veteran avoided social activities because of his feelings of paranoia, he did report good relationships with his family.

During the February 2008 VA examination, the Veteran reported being married for 28 years with 2 children and one step-child.  He reported having good relationships with his immediate family.  During the February 2012 DBQ the Veteran reported taking his grandchildren out to dinner, watching their sporting events and accompanying a friend on home health care visits.  Thus, the Veteran is able to leave home and function in a public place.   The Veteran also reported that he had one friend he accompanied on home health care visits.  This shows that the Veteran is able to establish and maintain effective social relationships.  Symptoms of irritability, short term memory loss, suspiciousness, and depression are contemplated in the currently assigned rating.  The effects of these symptoms on the Veteran's functioning do not result in a level of impairment associated with the higher disability ratings.

The Veteran also complains of sleep disturbances but the impact on his occupational functioning is not cognizably significant as the Veteran has never indicated that he was habitually late to work or that the quality and quantity of his work is impacted on account of such disturbances.  Rather, the Veteran reported working 12 hour days, 7 days a week during the February 2008 VA examination which tends to show his reliability and productivity occupationally.  It is not just the presence of sleep disturbances but rather the effect of the symptom exhibited.  The currently assigned rating contemplates impairment caused by chronic sleep impairment due to PTSD.  

The February 2008 VA examination report indicates the Veteran went to jail overnight for pushing his wife.  The Veteran reported the same in August 2008.  The Veteran indicated homicidal ideations towards his supervisor.  He described threatening his supervisor at work on one occasion and having irritability issues at work with other co-workers.  However, the August 2008 VA examiner opined that the Veteran's mood disorder and personality disorder are separate issues from his PTSD.  The examiner stated that the incident of domestic violence and homicidal ideations towards his supervisor are not reflective of PTSD, but rather reflective of a separate mood disorder.  

When looking at the entire disability picture, the effects of the symptoms on the Veteran's functioning do not result in a level of impairment associated with the higher disability ratings.  The February 2008 and August 2008 VA examiner reported that the Veteran worked full time until he retired in 2002, maintained good relationships with his family and socialized frequently with his friend working as a home health care provider.  The Veteran did report conflict with his supervisors and co-workers, but the impact this had on his occupational functioning is consistent with a 30 percent evaluation as this did not result in reduced reliability or productivity at work.  Further, the August 2008 VA examiner attributed the domestic violence issue and reported homicidal ideation to a separate psychiatric disorder other the Veteran's PTSD.  

Finally the most recent evaluation, the February 2012 DBQ, summarizes the Veteran's occupational and social impairment as "an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation," consistent with a 30 percent rating.  

When the Veteran's GAF scores, which range from 55 to 60, is taken into consideration with the Veteran's PTSD symptoms and the impact of those symptoms, the overall disability picture fail to indicate that the next higher rating of 50 percent is warranted.  The severity, frequency and duration of the Veteran's PTSD symptoms are not equivalent to those enumerated in the Diagnostic Code for a 50 percent rating.  The Veteran has not been found to have such symptoms as flatten affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long term memory (e/g/ retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships which results in occupational and social impairment with reduced reliability and productivity due to PTSD.  Examinations revealed that the Veteran's speech and communication to be normal in rate, rhythm, tone and volume; his thought processes were clear, logical, goal oriented and coherent; no history of delusions, no current suicidal ideation; no panic attacks; and only mild memory loss.

In light of the foregoing, the Board must find that the preponderance of the evidence is against a finding that the next higher rating of 50 percent is warranted for PTSD.  As the evidence is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  Consequently, the claim for a rating in excess of the assigned 30 percent rating for PTSD must be denied.


Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the schedular rating of 30 percent for the Veteran's PTSD fully addresses his symptoms, which include mainly sleep disturbance, periodic depression, suspiciousness, irritability and social avoidance.  Additionally, the applicable Diagnostic Code addresses the impairment caused by such PTSD.  Consequently, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, the requirements for referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) have not been invoked.  Id.  see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinea pedis, bilateral feet is reopened.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

Service Connection for Tinea Pedis 

The Veteran contends that he is entitled to service connection for tinea pedis.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record demonstrates that the Veteran is entitled to a VA examination before appellate review may proceed on this issue.  In April 2008 the Veteran was treated at the Dallas VAMC for itching feet.  The Veteran stated that he thinks this is related to agent orange exposure.  In December 2007 the Veteran also submitted a statement stating "I was in infantry in the Makong Delta from April 1967 to April 1968.  I was in water most of the time.  Now I have problems with my feet only thing help is some cream proscribed by VA Hospital in Dallas, Texas."  

Service treatment records are silent for treatment for tinea pedis, however the Veteran asserts that he developed this condition while serving in Vietnam by either exposure to agent orange or spending long amounts of time in water.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Given the current diagnosis of tinea pedis and the statements by the Veteran, as set forth above, the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that his current tinea pedis manifested during, or as a result of, active military service.  The Board notes that a VA examination for a foot condition was conducted in January 2008, but this examination only covers peripheral neuropathy.  While the examiner acknowledged that the Veterans complaints were for a foot rash, he does not address the rash and only gives an opinion on peripheral neuropathy.  

TDIU

As noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54.  Here, the evidence raises a claim for a TDIU rating.  The RO has not adjudicated this aspect of the claim for increase for PTSD in the first instance.  To avoid any prejudice to the Veteran, the agency of original jurisdiction should adjudicate this issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2. Schedule the Veteran for a VA skin examination of his feet.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current skin disorders of the feet found to be present, i.e., tinea pedis, etc.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to the foot disorder present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder, including tinea pedis,  is etiologically related to the Veteran's active service.  In giving the opinion, the examiner must address and take into consideration the Veteran's assertion that his tinea pedis is due to having his feet in water a lot while in service, as well as his assertion that his condition is due to Agent Orange exposure.

A complete rationale for each opinion expressed must be provided.

3. Then adjudicate the Veteran's claims for service connection for tinea pedis and entitlement to a TDIU as part of the claim for an increased rating for PTSD.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


